Jordan, Presiding Judge.
In National Service Industries v. Hawes, 227 Ga. 221 (179 SE2d 765), the Supreme Court affirmed the judgment of this court in Hawes v. National Service Industries, 121 Ga. App. 775 (175 SE2d 34), with direction for clarification of the opinion with reference to the application of Sec. 4 of the Sales and Use Tax Act, in effect before February 19, 1965, Ga. L. 1951, pp. 360, 370, §4.
The statement appearing in Division 3 of the opinion of this court, cited supra, as quoted in the opinion of the Supreme Court, cited supra, was not intended to mean that the exclusion would apply to property purchased from sellers in Georgia, e.g., the transactions shown in Category B, even though at all times the property was designated for shipment outside of Georgia. In this respect it should be noted that the opinion of this court refers to property produced in Georgia, not to property purchased in Georgia.
The views as expressed herein are intended to clarify the meaning of the original opinion so as to eliminate any susceptibility of construction contrary to the views expressed by the Supreme Court, and to comply with the direction of that court.

Eberhardt and Pannell, JJ., concur.